Citation Nr: 0611763	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-20 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a higher initial rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated at 
10 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1966 to July 
1967.              

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.      


FINDING OF FACT

The veteran's PTSD is productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent for service-
connected PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability evaluation for 
PTSD.  In the interest of clarity, the Board will initially 
discuss whether the issue has been properly developed for 
appellate purposes.  The Board will then address the merits 
of the claim, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.
 
I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claim by means of a rating 
decision issued in February 2003, a Statement of the Case 
issued in March 2004, and a letter from the RO issued in 
October 2002.    

The undersigned is aware of the decision in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006).  In 
the Statement of the Case, the RO notified the veteran of all 
regulations pertinent to his claim, informed him of the 
reasons for the denial, and provided him with additional 
opportunity to present evidence and argument.  Moreover, in 
view of the favorable disposition of the appeal and the 
veteran's statement at the hearing (Transcript at page 10), a 
remand is not necessary. 


II.  The Merits of the Claim for Increased Rating

In August 2002, the veteran claimed service connection for 
PTSD related to combat experiences he underwent while serving 
in Vietnam in 1967.  The RO granted service connection for 
PTSD in February 2003 with an effective date as of the date 
of claim on August 27, 2002.  From this date, a 10 percent 
disability evaluation was deemed appropriate by the RO.  In a 
February 2003 notice of disagreement, the veteran disagreed 
with the assigned rating.  For the reasons set forth below, 
the Board agrees that a higher initial rating - 30 percent - 
is due here.    

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

Diagnostic Code 9411 addresses PTSD.  This code provision 
authorizes disability ratings of 10, 30, 50, 70, and 100 
percent.  As a 30 percent rating is appropriate here, the 
Board will limit its analysis to the criteria for a 30 
percent rating, and the criteria for a 50 percent rating, 
which is not warranted here.    

Under DC 9411, a 30 percent disability rating is in order 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned under DC 9411 when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  

The record clearly shows that the veteran's PTSD symptoms 
cause occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  In the veteran's 
PTSD questionnaire, dated in August 2002, the veteran 
described his sleep impairment, his need to self administer 
sleeping pills, his tendency to isolate, his anger, 
depression, hypervigilance, and his tendency to avoid crowds 
and confrontation.  In an October 2002 statement, the 
veteran's spouse attested to the veteran's sleep impairment 
and his hypervigilance.  And, in a February 2006 Board 
hearing, the veteran and his spouse testified about the 
veteran's sleep impairment, his startle response, his 
discomfort around crowds, the veteran's occupation as a 
general contractor and the way that his symptoms - such as 
his anxiety and impatience with others - have limited his 
ability in this field.      

During the hearing the veteran also indicated that he 
understated the seriousness of his symptomatology in a 
December 2002 VA compensation examination.  In the report 
reflecting this examination, the examiner noted the veteran's 
emotional and physiologic reactivity when discussing matters 
related to his experiences in Vietnam.  The examiner noted 
the veteran's reports of intrusive thinking, history of 
nightmares, his exaggerated startle response, social 
discomfort, and his sense of a foreshortened future.  

But, at the same time, the December 2002 examiner noted the 
veteran's punctuality, independence, neatness, normal 
demeanor, euthymic mood, alertness, sound orientation and 
cognitive functioning, and clear, logical, and sequential 
thinking.  The examiner noted the absence of any indication 
of psychosis, or of any suicidal or homicidal ideation.  The 
examiner noted the veteran's consistent and productive 
occupational history in the construction industry.  And the 
examiner noted the veteran's cooperative relationship with 
his spouse of over 30 years.     

The Board finds the veteran's testimony that he understated 
his symptomatology to be credible.  Indeed, the evidence 
shows that the veteran's symptomatology has a noticeable 
impact on his work and social situations.  But the evidence 
also shows that he is "( ... generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal)[.]"  38 C.F.R. § 4.130, Diagnostic Code 
9411.  For these reasons, the evidence fails to support the 
criteria necessary for a 50 percent rating - though the 
veteran experiences anxiety, depression, and sleep 
impairment, his symptoms do not indicate severe impairment in 
his work and social relationships.  The veteran has been 
married for 30 years, which indicates a certain measure of 
success in maintaining his social relationships.  He has 
maintained regular employment in the construction industry, 
which indicates a certain measure of success in establishing 
and maintaining work relationships.  As noted in his personal 
hearing, he has demonstrated the capacity to adhere to a job 
that includes routine activities.  And there is no medical 
evidence of record of disordered mentation.  The medical 
reports show that the veteran has sound cognition and sound 
thought processing.   

Based on the entirety of the record, giving particular 
attention to the medical evidence of record, the Board finds 
the record clear that an evaluation in excess of 30 percent 
is not warranted in this matter, at any time since the 
veteran filed his claim in August 2002.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (the Board must rely 
primarily on medical professionals, and not lay persons, when 
determining matters of medical diagnosis).  Indeed, the 
symptoms have not significantly changed during any portion of 
the appeal period.  Accordingly, a staged rating is not in 
order here - the 30 percent rating is appropriate for the 
entire period of the veteran's appeal.  Fenderson v. West, 12 
Vet. App. 119 (1999) (in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim). 

Finally, the assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected PTSD has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  
Accordingly, the Board finds that the impairment resulting 
from the veteran's PTSD is appropriately compensated by the 
currently assigned schedular rating.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 



ORDER

A higher initial rating of 30 percent for service-connected 
PTSD is granted, subject to the law and regulations 
controlling the award of monetary benefits.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


